The appellee sued and recovered a judgment against the appellant on a promissory note made by the latter to the former for $500. The execution of the note is admitted, but as a defense the appellant alleged that it was secured by false representations as to the value of some stock in a corporation which the appellant was induced to purchase. The facts show, without dispute, that the consideration of the note was $500 in money loaned by the appellee to the appellant. It was used by the appellant for the purchase of stock in a corporation which he alleged proved to be worthless. The appellee was not in any manner interested in the purchase of that stock. He merely loaned the appellant the money which the latter used in that transaction. The judgment is affirmed. *Page 1119